Name: Commission Regulation (EC) No 249/2000 of 1 February 2000 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products concerning the tariff quota for butter of New Zealand origin
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  Asia and Oceania;  trade policy
 Date Published: nan

 Avis juridique important|32000R0249Commission Regulation (EC) No 249/2000 of 1 February 2000 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products concerning the tariff quota for butter of New Zealand origin Official Journal L 026 , 02/02/2000 P. 0004 - 0005COMMISSION REGULATION (EC) No 249/2000of 1 February 2000amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products concerning the tariff quota for butter of New Zealand originTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Articles 26(3) and 29(1) and (4) thereof,Whereas:(1) Council Regulation (EC) No 2250/1999 of 22 October 1999 concerning the tariff quota for butter of New Zealand origin(2), specifies that for the purpose of the implementation of that quota the phrase "manufactured directly from milk or cream" does not exclude from eligibility under the quota, butter manufactured from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage of concentrated milkfat and/or the fractionation of such milkfat. As butter of these types is classified by the Community as recombined butter falling under Combined Nomenclature code 0405 10 30, this code must be added to those indicated under order number 38 in Annex I and to those indicated under New Zealand in Annex VII to Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products(3), as last amended by Regulation (EC) No 2809/1999(4).(2) The corresponding amendment should enter into force as soon as possible to ensure that the appropriate customs classification is used.(3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1374/98 is hereby amended as follows:1. In Annex I, the text corresponding to order number 38 is replaced by the text in Annex I to this Regulation.2. In Annex VII, the information relating to New Zealand is replaced by the information in Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 2000.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 275, 26.10.1999, p. 4.(3) OJ L 185, 30.6.1998, p. 21.(4) OJ L 340, 31.12.1999, p. 77.ANNEX I>TABLE>ANNEX II>TABLE>